Citation Nr: 0427400	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  03-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
February 1945.

The issue of entitlement to service connection for a low back 
disability was previously denied by the Board of Veterans 
Appeals (Board) in November 1948.

This appeal arose from a July 2002 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran had not 
submitted sufficient new and material evidence to reopen his 
claim for entitlement to service connection for a low back 
disability.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
low back disability in November 1948.

2.  Additional evidence submitted since that time is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the Board denied entitlement to 
service connection for a low back disability in 1948 is new 
and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104(a) (West 2002); 38 C.F.R. §§ 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA must make reasonable efforts to assist a claimant 
in obtaining evidence necessary to 


substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  Although a person 
seeking to reopen a claim is a claimant under the terms of 
the VCAA and the duty to notify pertains to claimants, the 
duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (applicability 
rules for 38 C.F.R. § 3.159 as amended).  Under the law in 
effect at the time of the veteran's June 2001 application to 
reopen his claim, VA had not duty to assist him to develop 
evidence in support of his claim until the previously 
disallowed claim was reopened.  See Elkins v. West, 12 Vet. 
App. 209, 218 (1999).

VA is not obligated to assist in developing evidence to 
reopen a previously denied claim by providing medical 
examinations or obtaining a medical opinion until the claim 
is reopened.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(applicability of 38 C.F.R. § 3.159(c)(4) (iii)).

This claim to reopen was already pending on the effective 
date of the most recent amendment of the 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).  Consequently, this appeal is decided under the 
older version of the regulations.

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b).  However, when a claimant requests that a claim be 
reopened after an appellate decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1105 (2003).  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence 


previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).

Where a veteran has served for 90 days or more during a 
period of war and arthritis become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The veteran contended that he had injured his back in Hawaii 
in 1943.  He was in charge of plane maintenance and upkeep.  
He was assisting to turn an aircraft around when the pilot 
revved the engine, flipping him over and injuring his back.  
He stated that he was in sickbay for two days.

The evidence that was of record at the time of the November 
1948 Board decision included the service medical records.  
These showed no complaints of or treatment for a back injury.

The veteran was examined by VA in May 1945.  He complained of 
pain in the small of the back after a long day's work.  The 
examination of the thoracic and lumbar spines was normal.  
There was a small swelling in the sacral region.  The 
diagnoses were strain, lower lumbar spine, and cyst (sacral 
region).

The evidence developed after the November 1948 Board denial 
included the report of an x-ray conducted in February 2000.  
This showed a transitional lumbosacral vertebrae; severe 
degenerative disc disease L4-5; mild degenerative disc 
disease L2-3 and L3-4; and calcification of the disc space at 
L1-2.

On May 16, 2001, the veteran's physician, E.B.M., noted the 
veteran's reported history of a back injury in 1943.  It was 
then opined that "[i]t is my belief that it is very possible 
that the initial acute injury lead to subsequent chronic, 
recurrent disc disease and arthritis in the lower back."

A January 2003 statement from another of the veteran's 
physician, J.L.S., again referred to the veteran's history of 
a back injury in 1943, with subsequent hospitalization of two 
days.  This physician had been treating the veteran for the 
past 4 years.  It was noted that he had had back trouble ever 
since.  Another letter from this physician in November 2003, 
again noted his reported history.  It was opined that his 
degenerative disc disease could be due to trauma.

The veteran testified at a personal hearing at the RO in 
March 2004.  He again recounted how he had injured his back 
in service.  He stated that he was treated with heating pads 
for two days in sickbay.  The back had begun to cause him 
trouble in the 1960's.  

 "New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence in this 
case, to include the statements of the veteran's private 
physicians, is new in that it was presented to establish that 
the veteran's current back disorder, to include degenerative 
disc disease, is related to his period of service.

Additionally, the additional evidence is "material."  The 
veteran is competent to state that he fell in service.  The 
private practitioners have provided an opinion that this 
incident possibly or could have resulted in his current back 
disorder.  This additional evidence bears directly and 
substantially upon the specific matter under consideration 
and which by itself or in conjunction with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).  

Accordingly, as new and material evidence has been received 
since the 1948 Board decision with regard to the veteran's 
claim of entitlement to service connection for a low back 
disability, the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001). 


ORDER

New and material evidence has been submitted to reopen the 
issue of entitlement to service connection for a low back 
disorder.


REMAND

As noted above, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

Under the new law, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorder and service 
based on all possible evidence.  38 U.S.C.A. § 5103A.  
Although the veteran has provided opinions from private 
practitioners as to the etiology of his current back 
disorder, an additional VA examination is necessary to 
provide further opinions as to the etiology of his low back 
disorder based on the entire evidence of record.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of low back disorder found.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  Following a careful review 
of the service and postservice medical 
records, the examiner should state 
whether any current low back disorder is 
related to the veteran's active duty 
service.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4. Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for a low back disorder on the 
merits.  If the issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



